TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00038-CR



                                 Robert Rebel Kemp, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
           NO. 57,669, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Robert Rebel Kemp was convicted of criminal non-support and sentenced to

two years in prison, probated for five years. See Tex. Penal Code Ann. § 25.05 (West 2003). His

probation was revoked based on a plea bargain agreement in which Kemp pleaded true to an alleged

violation. He was sentenced to twenty-two months in state jail.

               Kemp filed a notice of appeal, but the trial court has certified that this is a plea

bargain case and that Kemp has no right of appeal. The trial court record contains a document

entitled Adjudication/Revocation/Waivers, Agreements, Judicial Confession, signed by appellant

and his attorney, in which he “waives any right to a Motion for New Trial and Appeal.” The record

also contains a document entitled Waiver of Motion for New Trial and Motion in Arrest of Judgment

and Waiver of Right to Appeal, signed by appellant and his attorney, in which appellant states “[t]hat

he does not wish to appeal his conviction and expressly waives his right to appeal.”
               Because the record does not contain a certification that the defendant has the right of

appeal, this appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed

Filed: February 26, 2010

Do Not Publish




                                                 2